


WG Letterhead [wg_ltrhd.gif]

 
 
         FIFTH AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

 


This Fifth Amendment made effective as of December 13, 2007, between ANTHONY
SPIER (“Employee”) and
WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation (“Company”).


WHEREAS Employee and Company entered into an Amended Employment Agreement
effective as of February
 29, 1996, as amended by that certain First Amendment to Amended Employment
Agreement dated as of
February 10, 1999; and as amended by resolution of the Compensation Committee at
its April 24, 2001 meeting;
and as amended by that certain Second Amendment dated as of February 11, 2002;
as amended by that certain
Third Amendment dated as of December 18, 2002; and as further amended by that
certain Fourth Amendment
dated as of February 8, 2005 (as so amended, the “Employment Agreement”); and


WHEREAS Employee and Company desire to further amend the Employment Agreement in
accordance with the
specific terms and provisions set forth in this Fifth Amendment.


NOW, THEREFORE, in consideration of the premises hereto and consideration, the
receipt and sufficiency of
which is hereby acknowledged, Employee and Company hereby amend the Employment
Agreement as follows:


Paragraph 3 is hereby amended in its entirety to read as follows:


 
“3.
Term. The term of Employee’s employment hereunder shall be until December 31,
2011.”



EXCEPT AS AMENDED HEREBY, the Employment Agreement shall continue in full force
and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first
above written.



 
Company:
     
WELLS-GARDNER ELECTRONICS CORPORATION
 
An Illinois Corporation
     
/s/ Marshall L. Burman
 
By:
Marshall L. Burman
 
Title:
Chairman, Compensation Committee
 
Dated:
January 9, 2008
         
Employee:
         
/s/ Anthony S. Spier
   
Anthony S. Spier
     




 
 

--------------------------------------------------------------------------------

 
